Citation Nr: 9910811	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  90 - 30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for left ankle disability 
on a direct basis or as secondary to a service-connected 
left knee disability.

Entitlement to service connection for right ankle 
disability as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to June 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) as a result of decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A rating decision of August 1978 granted service 
connection for postoperative residuals of a left knee 
arthrotomy, evaluated as 10 percent disabling, and for 
bilateral pes planus with hammertoes, evaluated as 
noncompensably disabling, while denying service connection 
for bilateral ankle disabilities.  Although the veteran was 
notified of those decisions, he failed to initiate an 
appeal and those determinations became final.

Thereafter, a rating decision of June 1988 denied service 
connection for a right leg condition (including a right 
ankle condition), for residuals of fracture of the right 
fifth metatarsal, and for degenerative changes of the 
lumbar spine, while confirming and continuing the 10 
percent rating for postoperative residuals of arthrotomy of 
the left knee.  The veteran disagreed with those decisions 
contending, in pertinent part, that his right and left 
ankle conditions were a direct result of his service-
connected left knee condition, thus presenting new claims 
for secondary service connection.

Following a March 1989 personal hearing at the RO, a 
Hearing Officer's decision of August 1989 granted service 
connection for residuals of fracture of the right fifth 
metacarpal, and further granted an increased rating of 20 
percent for the veteran's service-connected left knee 
disability.  The previous denials of service connection for 
a back condition and a right leg condition, including a 
right knee disorder, were confirmed and continued.  A 
rating decision of August 

1989 noted that the veteran had undertaken to reopen claims 
for direct and secondary service connection for a bilateral 
ankle condition, and denied those claims.  The 
determinations of the Hearing Officer were implemented by 
rating decision of September 1989.  In October 1989, the 
veteran voiced his disagreement with the continued denial 
of service connection for a back disorder and for a 
bilateral ankle disorder.

In an April 1991 decision, the Board upheld the denials of 
service connection for a bilateral ankle disorder and for a 
back disorder.  Those decisions were appealed to the United 
States Court of Appeals for Veterans Claims (Court), 
formerly the United States Court of Veterans Appeals.

By Order of February 11, 1993, the Court dismissed the 
claim of service connection for a back disability for lack 
of jurisdiction.  By Memorandum Decision of November 5, 
1993, the Court affirmed the denial of direct service 
connection for a right ankle disorder.  The Court vacated 
the denial of service connection for a right ankle disorder 
on a secondary basis and for a left ankle disorder on a 
direct and secondary basis.  The Court found that the 
veteran had submitted new and material evidence with which 
to reopen his claim of direct service connection for a left 
ankle disorder, and that a de novo review of the evidence 
pertaining to that disability was warranted.  The 
unresolved issues were remanded to the Board for further 
development and readjudication. 

By decision of May 1997, the Board remanded the case to the 
RO for additional development of the medical evidence, to 
include obtaining additional private and VA medical 
records, X-ray film and radiographic reports during and 
subsequent to the veteran's period of active service, 
another VA special orthopedic examination, and an opinion 
as to the nature, extent, and etiology of the veteran's 
bilateral ankle disabilities, including consideration of 
the principles enunciated by the Court in  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In particular, the VA 
orthopedic examiner was to provide an opinion as to whether 
it was at least as likely as not that any current 
disability of either ankle was caused or worsened by the 
veteran's service-connected left knee disability.  

The case was subsequently returned to the Board in January 
1999.  A review of the record shows that the RO failed to 
comply with the instructions contained in the Board's 
remand order of May 1997, and that another Remand is 
required.


REMAND

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  During the pendency of this appeal, the Court 
issued an opinion which held, in pertinent part, that the 
term "disability" as used in  38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity, and that 
such definition mandates that any additional impairment 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated (emphasis in 
original).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, pursuant to  38 U.S.C.A. §  1110 and  38 C.F.R. §  
3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  Allen, id. at 448.  

VA ADJUDICATION PROCEDURES MANUAL M21-1, Part VI, paragraph 
7.62 provides that where the issue of aggravation of a 
nonservice-connected disability by a service-connected 
disability is brought into issue, a report of examination 
must be obtained which separately addresses each of the 
following medical issues in order to be considered adequate 
for rating this type of claim: (1) The baseline 
manifestations which are due to the effects of nonservice-
connected disease or injury; (2) The increased 
manifestations which, in the examiners opinion, are 
proximately due to service -connected disability based on 
medical considerations; and (3) The medical considerations 
supporting an opinion that increased manifestations of a 
nonservice-connected disease or injury are proximately due 
to service-connected disability.  An examination which 
fails to identify baseline findings, or the increment of 
increased disability due to service-connected causes, is 
not adequate for rating purposes and must be returned for 
clarification.  

Pursuant to the provisions of  38 C.F.R. § 3.310(a) (1998), 
and as a result of the Court's order in the  Allen case, 
id., the Board's remand order of May 1997 
specifically directed that the orthopedic examiner express 
an opinion as to whether it was at least as likely as not 
that any current disability of either ankle was caused or 
worsened by the veteran's service-connected left knee 
disability.  That Remand order further directed that the 
examiner be provided a copy of the Remand order so that he 
or she might have that specific instruction before him or 
her in writing prior to the examination.  The Board's 
review of the record shows that the VA orthopedic examiner 
failed to express an opinion or otherwise address the issue 
of whether it is at least as likely as not that any current 
disability of either ankle was caused or worsened by the 
veteran's service-connected left knee disability.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  
No. 97-78 (U.S. Vet. App. June 26, 1998).  

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by 
this Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

In light of the foregoing discussion, additional 
development is warranted prior to further appellate 
consideration.  Accordingly, the case is again REMANDED for 
the following actions:

1.  The RO should determine whether the 
VA orthopedic examiner who conducted 
the special VA orthopedic examination 
of April 15, 1998 is still available.  
If so, that individual should be asked 
to review his records, the report of 
examination of the veteran conducted on 
April 15, 1998, and the claims folder.  
If it is the opinion of the VA 
orthopedic examiner that it is at least 
as likely as not that any current 
disability of either ankle was caused 
or worsened by the veteran's service-
connected left knee disability, a 
report representing full compliance 
with the reporting procedures set out 
in VA ADJUDICATION PROCEDURES MANUAL 
M21-1, Part VI, paragraph 7.62 is 
required.  

2.  If the VA orthopedic examiner who 
conducted the special VA orthopedic 
examination of April 15, 1998 is not 
available, another special VA 
orthopedic examination of the veteran 
by a board-certified orthopedist should 
be conducted to determine the nature, 
extent, and etiology of any disability 
shown in either ankle.  The veteran 
must be given at least 30 days notice 
of the scheduled examination by 
registered mail at his address of 
record, a copy of the notification 
letter must be placed in the claims 
folder, and the veteran should be 
advised that failure to report and 
cooperate in the scheduled examination 
will result in his claims being 
adjudicated on the current record.  
Prior to the examination, the claims 
folder and a copy of this Remand order 
must be made available to the examiner 
so that the relevant medical history 
may be reviewed.  All appropriate tests 
and studies should be performed, 
including all necessary X-rays of both 
ankles.  The orthopedic examiner should 
compare the X-rays taken by the VA in 
October 1987 and April 1989 and the 
report of CT scan of the veteran's left 
ankle in February 1996 with current X-
ray studies of the left ankle, and 
express an opinion, with complete 
rationale, as to whether any of those 
studies reflect the presence of a left 
ankle fracture.  Should disability of 
either or both ankles be found, the 
examiner should render an opinion as to 
the etiology of such disability.  In 
particular, the examiner should express 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current disability of 
either ankle was caused or worsened by 
the veteran's service-connected left 
knee disability.  If it is the opinion 
of the VA orthopedic examiner that it 
is at least as likely as not that any 
current disability of either ankle was 
caused or worsened by the veteran's 
service-connected left knee disability, 
full compliance with the reporting 
procedures set out in VA ADJUDICATION 
PROCEDURES MANUAL M21-1, Part VI, 
paragraph 7.62 is required.  

3.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the requested development actions have 
been conducted and completed in full.  
If any development is incomplete, or if 
any requested opinions are not 
provided, or if the requested 
examination report does not 
affirmatively reflect that the examiner 
reviewed the veteran's claims folder, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

4.  After the requested development has 
been accomplished, the RO should review 
and readjudicate the veteran's claim 
for service connection for a right 
ankle disorder, claimed as a result of 
his service-connected left knee 
disability, including consideration of 
the principles enunciated in  Allen, 
id.  The RO should also review and 
readjudicate the claim for service 
connection for a left ankle disorder, 
both on a direct basis and as secondary 
to his service-connected left knee 
disability, including consideration of 
the principles enunciated in  Allen, 
id.  All of the evidence of record must 
be considered and reconciled as 
necessary.

Should any or all of the decisions regarding a bilateral 
ankle disability remain adverse to the veteran, he and his 
representative must be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  38 
C.F.R. § 20.302(c) (1998). Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the final disposition 
of any issue.  The purposes of the REMAND are to procure 
clarifying medical information and to ensure compliance 
with due process of law.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1996) (Historical 
and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



